DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-18, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Destraves (WO2016193457, with US20180174015 as the US equivalent relied on) in view of Muller (WO2018077501), applicant’s admitted prior art and Tamura (US20170225524).
Regarding claim 14, Destraves discloses a method for manufacturing a tire equipped with a communication module, the method consisting of successively, and in the order required by an architecture of the tire:
laying rubber products including profiled elements and reinforcing elements on a support in order to yield a green tire ([0127]);
and then vulcanizing the green tire to yield a tire ([0127]),
wherein the communication module comprises a radio-frequency transponder comprising a primary antenna ("primary antenna" (24)) electrically connected to an electronic chip ("electronic chip" (22)) and inductively coupled to a dipole radiating antenna consisting of a single-strand helical spring ("radiating antenna" (12)).
	While Destraves does not explicitly disclose that prior to laying one of the profiled elements, a slot is created starting from a surface of the profiled element and the communication module is introduced into the slot, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Muller (Fig 1b-c), which is within the tire sensor art, teaches that prior to laying one of the profiled elements, a slot (“recess” (5)) is created starting from a surface of the profiled element (Fig 1b, [0054]) and the communication module is introduced into the slot (Fig 1c, [0054] for the benefit of ensuring proper positioning of the sensor during manufacture ([0018-20]).
Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to provide the tire with the recited carcass, belt, sidewall, and bead structure since applicant’s own specification discloses that a tire comprises a radial carcass reinforcement made up of at least one carcass reinforcement layer formed of reinforcing elements inserted between two skim layers of rubber compound, a crown reinforcement, the crown reinforcement radially capped by a tread, the tread being connected to two beads by two sidewalls, the at least one carcass reinforcement layer being anchored in each of the beads by being turned up around a bead wire to form a main part of the at least one carcass reinforcement 50471659-v1layer, extending from one bead wire to the other, and a turn-up of the at least one carcass reinforcement layer in each of the beads, the turn-up of the at least one carcass reinforcement layer being separated from a main part of the at least one carcass reinforcement layer by a first layer of rubber compound extending radially externally from the bead wire, a second layer of rubber compound that forms an exterior surface of the tire in a region of the bead, the second layer of rubber compound being intended to come into contact with a rim, and the second layer of rubber compound being, radially toward the outside, in contact with a third layer of rubber compound that forms an exterior surface of the sidewall is a conventional tyre architecture ([0024-25]).
While Destraves does not explicitly disclose that the slot is created starting from the surface of the profiled element of the second or the third layer of rubber compound, radially on the outside relative to the bead wire, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Tamura (Fig 2), which is within the tire manufacturing art, teaches the placement of a communication module (“RF tag” (50)) in a third rubber layer (“side rubber” (32)) that forms an exterior surface of the sidewall radially outside of a bead wire (“bead core” (2)) for the benefit of decreasing distortion to the RF tag ([0056]).
Examiner notes that the combined prior art would render obvious both the broadest reasonable interpretation of a “slot” as well as the specification’s description of a “slot” in [0007], in that Muller’s opening situated at the surface of the profiled element would be shaped to fit the module of Destraves (Muller: Fig 1d) which is both narrow and elongate and would have depth going into the thickness of the profiled element (Destraves: Fig 5).
	Regarding claim 15, modified Destraves teaches all limitations of claim 14 as set forth above. While modified Destraves does not explicitly disclose that the slot at the surface of the profiled element is created independently of operations of building the green tire, it would have been well within a person of ordinary skill’s ability prior to the earliest effective priority date to do so. The limited number of opportunities for when the slot in the profiled element could be created prior to vulcanization (either before the profiled element is placed on a support or while it is on the support) presents a finite number of options that are immediately recognizable to a person having ordinary skill in the art, and the options do not produce new or unexpected results. It would have been obvious to one of ordinary skill at the earliest effective priority date to try the options presented to obtain the expected result of installing a sensor into a specified position in the tire with a reasonable expectation of success. (see MPEP 2143(I)(E)).
	Regarding claim 16, modified Destraves teaches all limitations of claim 14 as set forth above. Additionally, Muller teaches that the slot at the surface of the profiled element is created during operations of building the green tire ([0054]).
	Regarding claim 17, modified Destraves teaches all limitations of claim 14 as set forth above. Additionally, Destraves teaches that the communication module consists of the radio-frequency transponder (“radiofrequency transponder” (1)).
	Regarding claim 18, modified Destraves teaches all limitations of claim 17 as set forth above. Additionally, Destraves teaches that a compound which constitutes the profiled element comprising the slot is electrically insulating ([0041]).
	Regarding claim 20, modified Destraves teaches all limitations of claim 14 as set forth above. Additionally, Destraves teaches that the communication module consists of the radio-frequency transponder encapsulated in a mass of electrically insulating encapsulating rubber ([0037-39]).
	Regarding claim 21, modified Destraves teaches all limitations of claim 20 as set forth above. Additionally, Destraves teaches that the radio-frequency transponder is sheathed with electrically insulating encapsulating rubber ([0041]), and the communication module has an axis of rotational symmetry ([0019-20]).
	Regarding claim 24, modified Destraves teaches all limitations of claim 14 as set forth above. While Destraves does not explicitly disclose that a fourth layer of rubber compound is laid axially between the turn-up of the at least one carcass reinforcement layer and the second and third layers of the rubber compound, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so as Tamura teaches a fourth layer of rubber compound (“ply end reinforcing rubber” (13)) laid axially between at least one carcass reinforcement layer (“carcass ply” (4)) and a second layer of rubber compound that forms an exterior surface of the tire in a region of the bead intended to come into contact with a rim (“inner liner” (31)) and a third layer of rubber compound that forms an exterior surface of the sidewall (“side rubber” (32)) for the benefit of reinforcing the end of the turned-up carcass ply ([0016]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Destraves (WO2016193457, with US20180174015 as the US equivalent relied on), Muller (WO2018077501), applicant’s admitted prior art and Tamura (US20170225524) in further view of Sato (US20140326386).
	Regarding claim 19, modified Destraves teaches all limitations of claim 17 as set forth above. While modified Destraves does not explicitly teach that a compound which constitutes the profiled element comprising the slot (which can include sidewall components) is not electrically insulating, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to do so as Sato, which is in the tire art, teaches that the profiled element (“inner sidewall layer rubber” (10)) is made to be not be electrically insulated for the benefit of safely discharging electricity built up during tire operation by preventing charge accumulation ([0002, 0025]).

Response to Arguments
Applicant's arguments filed 25 July 2022  have been fully considered but they are not persuasive. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the communication module is not encapsulated by the profiled element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Examiner notes that even if the limitation was to be added to the claim, the combined prior art of record would still meet the limitation, as the profiled element with the slot at the surface in which the module is inserted, in combination with an additional tire component that covers the profiled element and the module (similar to what is shown in Muller Fig 1d), would be encapsulated by the profiled element and the tire component. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. Suita (US20200108676) discloses the placement of RFID tags in the rubber compound that makes up an exterior sidewall of the tire for the benefit of avoiding excessive distortion to the RFID tag ([0046-48]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749